OPINION AND ORDER
The Kentucky Bar Association, as a result of charges instigated against the respondent, has recommended that she be suspended from the practice of law in the *58Commonwealth of Kentucky for a period of one (1) year. She was found to be guilty of violating the Canons of Professional Ethics by seeking to gain unfair advantage for her client and herself by engaging in ex parte communication with the circuit judge1 as prohibited in SCR 3.130 — 3.5(b), and by seeking to obtain an order of the circuit judge setting aside the judgments of the district court, thereby referring the matters to a different district court and district judge for further action. Additionally, the respondent made false certification of service by stating that she had served by mail the Bourbon County Attorney. Respondent further represented to the circuit judge that neither the Bourbon County nor the Scott County Attorneys had any interest in appearing before the judge with respect to her motion. Such conduct constitutes a misrepresentation of material fact in violation of SCR 3.130-3.3(a)(2) and (d) and SCR 3.130-8.3(c), and such conduct tends to bring the bench and bar into disrepute. The respondent did not make an appearance or defend the formal charges.
From this record it appears that the Kentucky Bar Association has given due and timely notice of all formal charges and of its findings of fact, conclusions of law and recommendations, which were duly entered October 7, 1992, and subsequently filed with the Supreme Court on October 9, 1992.
The respondent, Pat Douglas Davis, thereafter, on November 20, 1992, filed a motion to remand the proceedings to the Board of Governors for a hearing before the Trial Commissioner and subsequently was permitted to file affidavits in support thereof.
Upon our review of the record, we find that the evidence adequately supports the findings of fact and conclusions of law of the Kentucky Bar Association. Upon our further review, we deny respondent’s motion to remand.
IT IS THEREFORE ORDERED:
That the respondent, Pat Douglas Davis, be and she is hereby, suspended from the practice of law in Kentucky for a period of six (6) months, and until such further time as she is reinstated to the practice of law by order of this Court pursuant to SCR 3.510.
The respondent is directed to pay the costs of this action.
Pursuant to SCR 3.390, the respondent shall, within ten (10) days from the date of the entry of this order, notify all clients in writing of her inability to represent them and furnish photostatic copies of said letters of notice to the director of the Kentucky Bar Association.
All concur.
STEPHENS, C.J., not sitting.
ENTERED: February 18, 1993.
¡si Charles M. LEIBSON Deputy Chief Justice

. The complaint against Pat Douglas Davis was not filed by the Circuit Judge herein.